434 F.2d 1312
76 L.R.R.M. (BNA) 2255, 64 Lab.Cas.  P 11,389
The HARTFORD INSURANCE GROUP, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 25057.
United States Court of Appeals, Ninth Circuit.
Dec. 18, 1970.

On Petition to Review and Petition to Enforce an Order of the National Labor Relations Board.
Wesley Sizoo (argued), San Francisco, Cal., for appellant.
Stanley J. Brown (argued), John D. Burgoyne, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Washington, D.C., Roy O. Hoffman, Director, N.L.R.B., John Salazar, San Francisco, Cal., for appellee.
Before MERRILL, CARTER and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Petitioner, The Hartford Insurance Group ('Hartford'), seeks to set aside an order of the National Labor Relations Board,1 and the Board seeks enforcement of its order.  The Board found that Hartford violated Section 8(a) (1) of the Act by threatening its employees with reprisals for their union activities and that Hartford also violated Section 8(a)(3) and (1) of the Act by pretextual discharges of two of its employees, Robert E. Shea and Robert E. Dilley.


2
The only questions on appeal concern the sufficiency of the evidence to support the Board's findings of fact and thus the Board's order.  We have examined each of Hartford's contentions, and we have concluded that substantial evidence on the whole record supports the challenged findings of the Board.  Accordingly Hartford's petition to set aside the Board's order is denied and the Board's order will be enforced in full.



1
 The order is reported at 178 NLRB No. 96 (1969)